Citation Nr: 1001110	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-28 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard 
from July 1970 to December 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

As support for his claim, the Veteran twice testified at 
hearings - initially in September 2006 and more recently in 
February 2009 before the undersigned Veterans Law Judge of 
the Board using videoconferencing technology.

In March 2009 the Board reopened the claim on the basis of 
new and material evidence.  The Board then proceeded to 
remand the claim to RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development before 
readjudicating the claim on its underlying merits.

FINDING OF FACT

Although the Veteran was seen and treated during service for 
what amounted to a low back strain, the most probative 
medical and other evidence of record indicates his current 
low back disability - degenerative disc and joint disease, 
is not a residual of that injury in service but, instead, the 
result of additional intercurrent injuries he has sustained 
during the many years since his military service ended, 
especially in 1992 at his civilian job requiring surgery 
later that same year for an L4-5 laminectomy.

CONCLUSION OF LAW

The Veteran's current low back disability was not incurred in 
or aggravated by his military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any 


necessary VCAA notice and then going back and readjudicating 
the claim - such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court held that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all 
VA notice errors are presumptively prejudicial, in part, 
because it was "complex, rigid, and mandatory."  Id., at 
1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 
2004, June 2008, and April 2009, the most recent letter 
following the Board's March 2009 remand.  These letters 
informed him of the type of evidence required to substantiate 
his claim for service connection and apprised him of his and 
VA's respective responsibilities in obtaining this supporting 
evidence.  The more recent June 2008 and April 2009 letters 
also complied with Dingess, as they apprised him of the 
downstream disability rating and effective date elements of 
his claim.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained his 
service treatment records (STRs) and VA treatment records.  
VA also obtained the private medical records that he 
indicated are relevant, at least those that are obtainable.  
Concerning this, the office of R.R., M.D., indicated the 
Veteran's records had been destroyed in Hurricane Katrina 
and, therefore, were unavailable.  He was then appropriately 
notified of this and, in response, informed VA that he also 
was unable to provide these records.  So further attempts to 
obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(1).  Therefore, there is no indication of any 
outstanding records pertaining to his claim that are 
obtainable.  

Furthermore, following and as a result of the Board's March 
2009 remand, VA also afforded the Veteran an examination in 
May 2009 for a medical nexus opinion concerning whether his 
current low back disability is attributable to his military 
service or, instead, more likely the result of other 
unrelated factors, namely, several additional intercurrent 
injuries he has sustained during the many years since his 
service ended.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The AMC obtained this necessary medical nexus 
opinion, as requested.  So the AMC substantially complied 
with the Board's March 2009 remand directives in further 
developing the claim.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.	Service Connection for a Low Back Disability

The Veteran claims he has a low back disability as a result 
of lifting a pool table while in service.  However, the most 
probative medical and other evidence on file shows otherwise, 
indicating his current low back disability is instead the 
result of several intercurrent injuries he has sustained 
during the many years since his military service ended, but 
especially from an injury in 1992 at his civilian job that 
later that year required surgery for an L4-5 laminectomy.  So 
the Board must deny his claim because the preponderance of 
the evidence is unfavorable.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).



For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Certain chronic diseases, like degenerative joint disease 
(i.e., arthritis), will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran's STRs show treatment for low back pain in July 
1970 after lifting a pool table.  He continued to receive 
treatment through August 1970.  X-rays taken at that time 
were negative.  There also was no evidence of radiation of 
his pain, such as to his lower extremities.  The diagnosis 
was lumbar spine strain.  About two years later, in September 
1972, he again complained of recurring low back pain since 
the July 1970 injury.  During his December 1972 
separation examination, the examiner indicated the spine was 
normal.



The Veteran's post-service treatment records show a series of 
work-related back injuries.  In September 1983, he injured 
his back when he fell on stairs while carrying garbage.  An 
examination at that time noted tenderness over the right 
sciatic notch and paravertebral muscles.  He again injured 
his back in October 1985 while moving some heavy boxes.  An 
examination at that time indicated fairly good range of 
motion with pain at the extremes but no radiation.  He again 
injured his back in July 1987 when he slipped and fell on a 
bus landing.  X-rays of the lumbar segment of his spine 
showed the intervertebral spaces were well-preserved, and 
that there was no evidence of fracture, dislocation or 
arthritic changes.  In September 1988 he again injured his 
back when he fell backwards and hit his head.  X-rays of the 
lumbar spine showed the intervertebral spaces were still 
well preserved, and there continued to be no evidence of 
fracture, dislocation or arthritic changes.  He continued to 
complain of back pain, muscle spasm and radiation into his 
right leg following the September 1988 injury.  A November 
1988 MRI revealed a bulging disc.  A November 1989 treatment 
record indicated ruptured discs at the L4-5 and L5-S1 levels.  
The final work-related back injury was in February 1992 when 
he attempted to lift a compressor, and he had surgery later 
that same year involving an L4-5 laminectomy.

The Veteran admittedly was seen several times while in 
service for what ultimately amounted to a low back strain.  
But there was never any indication or suggestion he would 
have chronic residual disability.  See Struck v. Brown, 9 
Vet. App. at 147.  Moreover, his post-service medical records 
show a lapse of some 11 years between his discharge from 
service and his first work-related back injury, and during 
those intervening years he did not complain of or receive 
treatment for any symptoms referable to his low back, 
including as a residual of that injury he had earlier 
sustained in service.  Such a long span between the 
conclusion of his military service and the onset of his 
symptoms after service, and particularly only after an 
additional injury, is probative evidence against his claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  That is 
to say, he has failed to show continuity of symptomatology 
during those intervening years after his service had ended 
before the recurrence of relevant pathology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Moreover, there was no indication of degenerative joint 
disease, i.e., arthritis within the one-year presumptive 
period after his service ended to warrant presuming it had 
initially manifested while he was in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In a September 2004 letter, A.Q.L., M.D., stated that he had 
treated the Veteran since February 2004 and that, after 
reviewing the Veteran's medical records, it was his opinion 
that the Veteran's lumbar pain resulted from injuries 
sustained while serving in the military.  Dr. A.Q.L. 
reiterated this opinion in an April 2009 letter, also noting 
that he has been the Veteran's primary care physician since 
2004.

Although the Board may not ignore the opinions of treating 
physicians, the Board is free to discount the probative value 
of these physician's statements so long as the Board provides 
adequate reasons and bases for doing this.  Sanden v. 
Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  Consider also that 
there is no "treating physician rule" requiring the Board 
to give additional evidentiary weight to the opinion of a 
physician who treats the Veteran.  See also White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 
5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 
169 (1993).

At a May 2009 VA examination (requested in the Board's March 
2009 remand), the examiner found decreased range of motion of 
the Veteran's lumbar spine but no muscle spasm, tenderness or 
evidence of radiculopathy.  X-rays revealed disc space 
narrowing and spondylosis at the L5-S1 disc space, and an MRI 
found postoperaterative changes with some scarring and 
fragment at the L4 vertebrae and degenerative disc disease at 
the L5.  The examiner concluded the Veteran's present spine 
condition is less likely than not related to the minor back 
injury in service (referring to the strain).  The medical 
rationale for this opinion was that the Veteran had suffered 
multiple workers' compensation back injuries since service on 
a nervous system that was already vulnerable due to diabetes.  
Additionally, said the VA examiner, the injury in 1992 was 
severe enough to warrant surgery (paid for under workers' 
compensation), and the MRI the Veteran had contemporaneously 
showed evidence of "FRESH" disc herniation with NO 
secondary degenerative joint disease, scarring, etc., 
expected in a 22-year-old injury.  By way of analogy, the VA 
examiner likened this situation to a pipe that has rust 
around a hole, so representing an old leak, whereas there was 
no "rust" in the disc lesion the Veteran had following his 
1992 intercurrent injury.  Further, primarily because of 
this, the VA examiner rejected Dr. A.Q.L's opinion as 
illogical and since he had not mentioned or otherwise 
discussed the multiple injuries the Veteran had sustained to 
his low back since service on a diabetic nervous system and 
the fact that his surgery was paid for by a workers' 
compensation carrier and the MRI changes (referring to those 
noted in 1992) were new, not 22 years old.

Since this opinion was based on a review of the pertinent 
medical history, all, not just some, and was supported by 
sound medical rationale, it provides compelling evidence 
against the Veteran's claim.  In other words, the VA examiner 
applied valid medical analysis to the significant facts of 
this case in reaching his conclusion.  See Nieves-Rodriguez 
v. Peake, 22 Vet App 295 (2008); see also Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the Veteran's position.)

In balancing the evidence for and against the Veteran's 
claim, the Board finds that the VA examiner's opinion has 
more probative value than Dr. A.Q.L.'s opinion.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board); Hayes 
v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).

The Board questions the reliability of Dr. A.Q.L.'s opinion 
since it ignores the Veteran's four work-related back 
injuries in the 1980s and indicates the Veteran suffered 
radiculopathy since 1970 when, in fact, his STRs indicate a 
lumbar strain in service with no radiation of symptoms (pain, 
etc.) into his lower extremities.  Similarly, there was no 
radiation of symptoms following the September 1983, October 
1985, or July 1987 back injuries.  Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches.... As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.).

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.  The Court also more recently indicated 
in 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), that review 
of the claims file is not dispositive of the probative value 
of a medical opinion. Rather, it is the information gathered 
from that review (or lack thereof) that is more 
determinative.

Here, however, the Board is not rejecting Dr. A.Q.L.'s 
opinion on the basis of the Veteran's reported history.  In 
fact, Dr. A.Q.L. stated that he had personally reviewed the 
Veteran's STRs and post-service treatment records.  But 
despite reviewing these records, Dr. A.Q.L. does not mention 
- let alone account for, the Veteran's complete medical 
history.  Indeed, as mentioned, Dr. A.Q.L. left out several 
important facts regarding the numerous additional low back 
injuries the Veteran has sustained since service.

In comparison, the VA examiner includes an analysis of the 
Veteran's entire medical record - including STRs, five work-
related back injuries, and treatment for diabetes mellitus 
since the 1980s, so the Board finds the VA examiner's opinion 
to be more thorough and convincing than Dr. A.Q.L.'s opinion 
that omits much of this pertinent medical history.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may 
favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.... As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . .

The Board also has considered the Veteran's lay statements.  
Although he may well believe that his current low back 
disability is related to his military service, and especially 
the strain from lifting the pool table, he is only competent 
to testify concerning his symptoms in service and during the 
many years since as he lacks the medical expertise to render 
a medical diagnosis for these symptoms or a probative medical 
nexus opinion regarding their etiology.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker v. 
Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See, too, 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a low back disorder.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.




ORDER

The claim for service connection for a low back disorder is 
denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


